     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 1 of 13



1     FELICIA GALATI, ESQ.
      Nevada Bar No. 7341
2
      OLSON CANNON GORMLEY & STOBERSKI
3     9950 West Cheyenne Avenue
      Las Vegas, Nevada 89129
4     fgalati@ocgas.com
      Telephone: 702-384-4012
5
      Facsimile: 702-383-0701
6     Attorneys for Defendants
      COUNTY OF CLARK and HEATHER MUMMEY
7

8

9                              UNITED STATES DISTRICT COURT

10                                 CLARK COUNTY, NEVADA
11
        CHRISTOPHER BURR, Individually and as
12      Adoptive Parent and Legal Guardian of L.B.,
        a Minor; and SUSAN HOY Guardian Ad
13
        Litem for L.B., a Minor,                           CASE NO.: 2:20-cv-01101-JCM-VCF
14
                                             Plaintiffs,
15
                              v.
16      CLARK COUNTY DEPARTMENT OF
        FAMILY SERVICES; COUNTY OF
17
        CLARK, a Political Subdivision of the State
18      of Nevada; HEATHER MUMMEY,
        individually, and in her official capacity; TIM
19      BURCH, individually, and in his official
                                                           STIPULATION AND
        capacity; ROE CLARK COUNTY
20                                                         PROTECTIVE ORDER
        DEPARTMENT OF FAMILY SERVICES
21      EMPLOYEES I through X, individually and
        in their official capacities; JONEL KAYE
22      REPOLLO QUERRER, individually; DOES I
        through XX; and ROE CORPORATIONS I
23
        through XX, inclusive,
24                                         Defendants.
25

26
      ///
27

28                                                 1
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 2 of 13



1            1.      Plaintiffs CHRISTOPHER BURR, Individually and as Adoptive Parent and Legal
2
      Guardian of L.B., a Minor; and SUSAN HOY Guardian Ad Litem for L.B., a Minor, by and
3
      through their respective counsel Marjorie Hauf, Esq. and Cara Xidis, Esq. of H&P LAW,
4
      Defendants COUNTY OF CLARK and HEATHER MUMMEY (“County Defendants”), by and
5

6     through their respective counsel Felicia Galati, Esq. of OLSON CANNON GORMLEY and

7     STOBERSKI, and JONEL KAYE REPOLLO QUERRER, by and through her respective counsel
8
      Jason G. Weiner, Esq. of WEINER LAW GROUP, LLC, and subject to the Court’s approval,
9
      hereby stipulate and agree as follows, pursuant to Fed. R. Civ. P. 26(c), with respect to the
10
      disclosure of Confidential Information.
11

12           2.       The parties to this action submit this Stipulation and Protective Order (hereinafter

13    “Order”) solely for the purpose of facilitating the exchange of documents and information
14
      between the parties in this action without involving the Court unnecessarily in the process.
15
      Nothing in this Order nor the production of any information or documents under the terms of this
16
      Order nor any proceedings pursuant to this Order shall be deemed to have the effect of an
17

18    admission or waiver by any party or of altering the confidentiality or non-confidentiality of any

19    such document or information or altering any existing obligation of any party or absence thereof.
20
             PROCEDURES REGARDING CONFIDENTIAL INFORMATION
21
             3.      The parties define “DFS case records” as all documents, which are in the custody
22
      of County Defendants, relating to DFS investigation, custody, and placement of Plaintiffs,
23

24    including, but not limited to, documents relating to all Plaintiffs’ institutional, foster family, and

25    kin placements; foster family’s licensing files; education, mental health, and health services; and
26
      court proceedings. “DFS case records” shall also include the files and documents of any child
27
      who has been or is in DFS custody. The term “document” and “documents” include any written,
28                                                   2
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 3 of 13



1     printed, typed, recorded, electronic or graphic material of every type and description, and each
2
      and every thing from which information can be processed or transcribed, including computer
3
      readable storage material. Documents include, but are not limited to, the following: records,
4
      handwritten notes, reports, agreements, memoranda, email communications, photographs, and
5

6     UNITY database entries.

7            4.      The parties acknowledge that DFS case records and the files and documents of
8
      any child who has been or is in DFS custody contain sensitive information that is generally
9
      protected from disclosure pursuant to federal and state law, including without limitation:
10
             (a)     Information that identifies by name or address, or could reasonably lead to
11

12           the disclosure of the name or address of any applicant for or recipient of child

13           welfare, foster care, or adoption assistance services [45 C.F.R. 1355.21];
14
             (b)     The names and addresses of applicants for and recipients of child welfare,
15
             foster care, or adoption assistance services and the amounts of financial assistance
16
             provided to them [45 C.F.R. 205.50];
17

18            (c)    Information related to the social and economic conditions or

19           circumstances of particular individual applicants for or recipients of child
20
             welfare, foster care, or adoption services [45 C.F.R. 205.50];
21
             (d)     Agency evaluations of information about particular individual applicants
22
             for or recipients of child welfare, foster care, or adoption assistance services [45
23

24           C.F.R. 205.50];

25           (e)     Medical data concerning particular individual applicants for or recipients
26
             of child welfare, foster care, or adoption assistance services [45 C.F.R. 205.50];
27
             and
28                                                 3
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 4 of 13



1            (f)     All records of child abuse reports and all information obtained in
2
             investigating reports of child abuse and neglect [45 C.F.R. 1340.14; Nev. Rev.
3
             Stat. Ann. § 432B.280].
4
      The parties also acknowledge that all files or documents of any child who has been or is in DFS
5

6     custody shall come within the provisions and protections of this Order.

7            5.      DFS case records shall be deemed to be Confidential Information pursuant to
8
      this Order and Defendants shall label each page as Confidential upon production.
9
             6.      A party may also label as “Confidential” any discovery that is served or produced
10
      in this litigation (including subpoenas and deposition testimony), if the marking party believes
11

12    that the information contained in such discovery qualifies for protection under standards

13    developed under Fed. R. Civ. P. 26(c) or state or federal law, including the right to privacy.
14
      Such information shall be deemed to be Confidential Information pursuant to this Order.
15
             The fact that a document is stamped “Confidential” by one party shall not be construed
16
      as an admission by any other party that such document is confidential, nor shall it limit or
17

18    preclude the right of any party to object to the “Confidential” designation and to file any

19    appropriate motion(s) to determine the propriety of such designation. If the producing party
20
      inadvertently fails to stamp or otherwise appropriately designate or list certain documents,
21
      material, or information as “Confidential” upon their production or disclosure, such inadvertent
22
      failure to designate shall not constitute nor be deemed a waiver of a subsequent claim of
23

24    protected treatment under this Order.

25           Any party may contest a designation of “Confidential” by serving a written objection (by
26
      letter to the designating Party) to the Confidentiality designation at any time. Upon service of
27
      such objection, the Parties shall make a good faith effort to resolve the issue informally. If that
28                                                  4
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 5 of 13



1     effort fails, the confidentiality designation shall expire unless, within three weeks of service of
2
      the objection, or such additional time as may be agreed upon the Parties, the Party seeking
3
      confidentiality applies to the Court or Magistrate Judge for an order designating the document
4
      or information confidential. If such an application is made, the document or other information
5

6     marked “Confidential” which is in dispute shall remain “Confidential,” as the case may be, until

7     the dispute is resolved by and between or among the parties and so confirmed in writing or, if
8
      necessary, until order of the Court or any Magistrate Judge. On any such application, the
9
      proponent of confidentiality shall have the burden of showing, by a preponderance of the
10
      evidence, good cause for the claimed protection.
11

12           7.      Confidential Information shall only be used for purpose of prosecution, defense,

13    or settlement of this action, and for no other purpose.
14
             8.      Confidential Information may be disclosed or made available only to the Court;
15
      to counsel for a party (including paralegal, clerical, and secretarial staff employed by such
16
      counsel), and to the “qualified persons” designated below:
17

18           (a)     a party, or an officer, director, agent, or employee of a party deemed

19    necessary by counsel to aid in the prosecution, defense, or settlement of this action;
20
             (b)     experts or consultants (and their clerical staff) consulted and/or retained
21
      by such counsel to assist in the prosecution, defense, or settlement of this action;
22
             (c)     court reporter(s) employed in this action; or
23

24           (d)     a witness at any deposition or court proceeding in this action.

25           9.        Any person other than a party, counsel for a party, or a direct employee of such
26
      counsel, having access to information pursuant to paragraph 8, shall be provided a copy of this
27
      Order by the party providing access to the information. Such persons shall be bound by this
28                                                  5
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 6 of 13



1     Order and shall not disclose the information to any persons not authorized under state or federal
2
      law or order of this Court to receive such information. Furthermore, any such person shall sign
3
      a copy of the Statement of Confidentiality attached hereto and made a part hereof as Exhibit A,
4
      prior to being furnished with any such information.
5

6            10.       All documents meeting the definition of Confidential Information that are

7     produced in this case shall be clearly labeled or stamped “Confidential” prior to production.
8
             11.       In connection with proceedings in this action, testimony taken at a deposition,
9
      hearing, or trial relating to Confidential Information or disclosing the identities of plaintiffs, any
10
      other child who has been or is in DFS custody, or any individual not a named party to this action,
11

12    may be designated as Confidential Information by making a statement to that effect on the record

13    at the deposition or other proceeding. Arrangements shall be made with the court reporter taking
14
      and transcribing such proceeding to label confidential portions of the transcript as containing
15
      Confidential Information.
16
             12.       Any party’s inadvertent or unintentional failure to designate protected
17

18    information shall not be deemed a waiver in whole or in part of that party’s claim of

19    confidentiality, as long as the disclosing party notifies all parties in writing that such protected
20
      information constitutes confidential information within 7 days after learning that the protected
21
      information was inadvertently or unintentionally produced without an appropriate
22
      confidentiality designation and replaces the disclosure with a properly designated document.
23

24           13.       The terms of this Stipulated Protective Order apply, without limitation to all

25    documents and information exchanged between the parties in the course of this litigation.
26
      whether or not such documents and/or information were exchanged prior to the entry of this
27

28                                                   6
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 7 of 13



1     Order and/or were designated as “Confidential.” This provision allows a party to designate a
2
      previously produced document as “Confidential.”
3
              14.      If any party or non-party includes in papers to be filed with the Court: (i)
4
      documents designated as containing Confidential Information, (ii) any portion of a deposition
5

6     transcript designated as containing Confidential Information, (iii) or information derived from

7     confidential documents or deposition testimony, such papers, or the confidential portion thereof,
8
      shall be filed under seal. Hard copies shall be submitted to the parties in accordance with Local
9
      Rule 10-5 and local e-filing instructions. Parties and nonparties shall also comply with all
10
      requirements of Fed. R. Civ. P. 5.2 with regard to all documents that are filed with the court.
11

12           15.      In all documents that are made part of the public record (unless under seal) and

13    in all references in open court, when referring to individual children or families, or other persons
14
      whose names or other identifying information is contained in DFS case records, the parties shall
15
      use initials agreed to by the parties.
16
             16.      This Order does not affect access to Confidential Information by individuals,
17

18    including employees of Clark County or the State of Nevada, who are otherwise authorized

19    under state law or regulation to have such access.
20
             17.      The parties acknowledge that DFS information and material, which are the
21
      subject of this Confidentiality Order, contain sensitive information that is generally protected
22
      from disclosure by Federal statutes, and Nevada Statutes and Administrative Code, and that all
23

24    such information should be and hereby is deemed confidential and may not be discussed with or

25    disclosed, either orally or in writing, to anyone, including but not limited to the news or
26
      publication media in any format, except in the strict accordance with the provisions of this
27
      Confidentiality Order. This Order does not apply to policies and procedures of DFS which are
28                                                  7
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 8 of 13



1     otherwise deemed public record pursuant to Nev. Rev. Stat. 179A.110, Nev. Rev. Stat. 29.010,
2
      Nev. Rev. Stat. 432B.290(2) and Nev. Rev. Stat. 432B.407. This Order shall be without
3
      prejudice to the right of the parties (i) to bring before the Court at any time the question of
4
      whether any particular document or information is, in fact, Confidential or whether its use
5

6     should be restricted in any manner whatsoever; or (ii) to present a motion to the Court for a

7     separate protective order as to any particular document or information, including restrictions
8
      differing from those specified herein. This Order shall not be deemed to prejudice the parties in
9
      any way in any future application for modification of this Order.
10
             18.     This Order shall be without prejudice to any party to claim that a document that
11

12    a party marked as containing Confidential Information is also protected by the attorney-client

13    privilege, work product doctrine, or any other privilege or limitation recognized under state or
14
      federal law. Determinations of confidentiality and privilege are separate, and nothing in this
15
      Order constitutes a waiver of privilege.
16
             19.     At the conclusion of this case, all discovery material made confidential pursuant
17

18    to this Order, or another court order, all documents reflecting such material, and all copies thereof

19    (including without limitation, copies provided to testifying or consulting experts or consultants)
20
      shall be returned to the person or party that produced the confidential material, or, in the
21
      alternative, destroyed. Notwithstanding the foregoing, counsel for plaintiffs may retain, until the
22
      expiration of the statute of limitations applicable to attorney malpractice, including any period
23

24    for which the statute may be tolled, one copy of the named plaintiffs’ case records, including the

25    confidential material contained therein, and one copy of any attorney work product reflecting
26
      Confidential Information, provided that such case records and attorney work product is
27
      prominently marked with the statement:
28                                                  8
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 9 of 13



1                                   CONFIDENTIAL
2            This envelope contains documents that are subject to a Protective
             Order entered by the Court in this action governing the use of
3
             confidential discovery material.
4

5
      or some substantially similar statement. The provisions of this Order shall continue to apply to

6     all confidential materials not returned or destroyed in accordance with this paragraph. After the
7     expiration of the statute of limitations applicable to attorney malpractice, including any period
8
      for which the statute may be tolled, plaintiffs’ counsel shall return or destroy all confidential
9
      case records in accordance with the terms of this paragraph.
10

11
      ///

12    ///
13    ///
14
      ///
15
      ///
16

17
      ///

18    ///
19    ///
20
      ///
21
      ///
22

23
      ///

24    ///

25    ///
26
      ///
27
      ///
28                                                 9
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 10 of 13



1           20.     This Protective Order also applies to any and all documents and other
2
      discovery, including but not limited to depositions and written discovery, previously
3
      conducted and/or disclosed in L.B., minor by and through his Adoptive Parent, Legal
4
      Guardian and Guardian Ad Litem, before the United States District Court, District of
5

6     Nevada, Case No. 2:20-cv-01101-JCM-VCF, which the parties stipulate shall have full

7     force and effect in this matter and is subject to the Federal Rules of Civil Procedure.
8
        Dated this 20th day of November, 2020.        Dated this 20th day of November, 2020.
9
             H&P LAW                                  OLSON CANNON GORMLEY & STOBERSKI
10

11
        By: /s/ Cara Xidis, Esq.____                  By: /s/ Felicia Galati, Esq.
12         MARJORIE HAUF, ESQ.                           FELICIA GALATI, ESQ.
           CARA XIDIS, ESQ.                              9950 West Cheyenne Avenue
13
           8950 W. Tropicana Avenue, Suite 1             Las Vegas, NV 89129
14         Las Vegas, NV 89147                           Attorneys for Defendants/Cross-Claimant
           Attorneys for Plaintiffs                      COUNTY OF CLARK and HEATHER
15                                                       MUMMEY
16
        Dated this 20th day of November, 2020.
17
            WEINER LAW GROUP, LLC.
18

19
        By:_/s/ Jason G. Weiner, Esq.___
20         JASON G. WEINER, ESQ.
           2820 W. Charleston Blvd., #35
21         Las Vegas, NV 89102
           Attorney for Defendant
22
           JONEL KAYE REPOLLO
23        QUERRER

24

25

26

27

28                                               10
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 11 of 13



1                                              ORDER
2
             IT IS HEREBY ORDERED, ADJUDGED and DECREED that,
3
             The records of the Clark County Department of Family Services (“CCDFS”), which may
4
      be discoverable in this action in L.B., minor by and through his Adoptive Parent, Legal
5

6     Guardian and Guardian Ad Litem, before the United States District Court, District of

7     Nevada, Case No. 2:20-cv-01101-JCM-VCF, as well as any other documents so marked by
8
      the Parties, are deemed confidential to this litigation, and may be released and disclosed only in
9
      accordance with the terms and provisions of the foregoing Stipulation, said terms and provisions
10
      being incorporated into this Order by this reference as though fully set forth herein.
11

12           IT IS SO ORDERED this 23rd day of November, 2020.

13

14
                                                    ____________________________________
15                                                  UNITED STATES MAGISTRATE JUDGE
      Submitted by:
16
      OLSON CANNON GORMLEY & STOBERSKI
17

18
      By: /s/ Felicia Galati, Esq.
19       FELICIA GALATI, ESQ.
         9950 West Cheyenne Avenue
20
         Las Vegas, NV 89129
21       Attorneys for Defendants
         COUNTY OF CLARK and HEATHER MUMMEY
22

23

24

25

26

27

28                                                 11
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 12 of 13



1     Exhibit A
                             STATEMENT OF CONFIDENTIALITY
2

3                        By signing this document, I hereby certify that I have read the

4     Confidentiality Order entered by the Court in in L.B., minor by and through his Adoptive
5
      Parent, Legal Guardian and Guardian Ad Litem, before the United States District
6
      Court,      District    of    Nevada,       Case     No.     2:20-cv-01101-JCM-VCF,           on
7
      ____________________, 20____. I understand this Order and agree to abide by its terms by
8

9     not disclosing confidential information to anyone other than counsel, employees or clerical staff

10    subject to this order, except as required by lawful judicial process.
11

12
      _______________________________               ___________________________________
13    Signature                                     Date
14
      _______________________________
15    Print Name/Title

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 12
     Case 2:20-cv-01101-JCM-VCF Document 24 Filed 11/23/20 Page 13 of 13



1                                     ECF CERTIFICATION
2
             I hereby attest that I have obtained concurrence regarding the filing of this document
3
      from each of the signatories within the e-filed document.
4

5

6     Dated: November 20, 2020                     By:      /s/ Erika Parker

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                13
